Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 2/19/19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an interval PXL from an array center position that is a center between two adjacent lines of the at least two lines to the optical axis and an interval PXS from the array center position to an opening center of the first opening”.  The PXS interval is not clearly defined in claim 1. Is PXS the center to center (pitch) of the first openings? Is PXS the size of the opening of each hole? Thus, the claimed is unclear and indefinite. 
Claims 2-14 depend from claim 1 and inherit its indefiniteness. 
Claims 1-14 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US20130314752) in view of Yamamura (JP2012-189915-IDS REF).
Regarding claim 1, Yamamura (US20130314752) teaches a lens unit comprising: a first lens array (14) including a plurality of first lenses (15) arranged in at least two lines in parallel with a first direction (see figure 4);
a second lens array (11) including a plurality of second lenses (12) arranged in an arrangement relationship corresponding to the first lens array, the plurality of second lenses (12) respectively facing the plurality of first lenses (14) of the first lens array, the second lens array being arranged to face the first lens array so that each pair of the first and second lenses facing each other has a common optical axis (see figured 2-4); and
a first light blocking member(21) arranged between the first lens array (14) and the second lens array (11) and having a plurality of first openings (22) each being arranged to face the pair of the first and second lenses in a direction of the optical axis (see figures 2-4 and paragraph 36),
wherein in a second direction orthogonal to the first direction and the direction of the optical axis, an interval PXL from an array center position that is a center between two adjacent lines of the at least two lines to the optical axis (interval between lenses) and an interval PXS from the array center position to an opening center of the first opening (22) satisfy a relationship of PXL < PXS.
Yamamura (US20130314752) teaches lenses and first block opening has the same pitch (see paragraph 35). Yamamura fails to specifically disclose satisfy a relationship of PXL < PXS.
In the same field of endeavor, Yamamura (JP2012-189915) teaches a lens unit comprising: a first lens array (13) including a plurality of first lenses (14) arranged in at least two lines in parallel with a first direction (see figures 4 and 5);
a second lens array (11) including a plurality of second lenses (12) arranged in an arrangement relationship corresponding to the first lens array, the plurality of second lenses (12) respectively facing the plurality of first lenses (14) of the first 
a first light blocking member(21) arranged between the first lens array (13) and the second lens array (11) and having a plurality of first openings (22) each being arranged to face the pair of the first and second lenses in a direction of the optical axis,
wherein in a second direction orthogonal to the first direction and the direction of the optical axis, an interval PXL from an array center position that is a center between two adjacent lines of the at least two lines to the optical axis (interval between lenses) and an interval PXS from the array center position to an opening center of the first opening (22) satisfy a relationship of PXL < PXS (see figure 5; the interval between the lenses is larger than the interval between the opening 22- (AY3)). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamamura (US20130314752) to include this feature to provide a laser head capable of preventing deterioration in contrast due to stray light. 
Regarding claim 2, the lens unit according to claim 1, further comprising a second light blocking member (23) arranged to face the first light blocking member (21) via the second lens array (11) and having a plurality of second openings (24) each being situated at a focal position of a corresponding second lens of the second lens array and arranged to face the pair of the first and second lenses in the direction of the optical axis (see figure 2 of Yamamura (US20130314752)). Also see figure 5 of Yamamura (JP2012-189915).
Regarding claim 3, the lens unit according to claim 2, wherein an interval PXM from the array center position to an opening center of the second opening 
Regarding claim 4, the lens unit according to claim 2, wherein the interval PXL and the interval PXS satisfy a relationship of PXS- (m - l)/m < PXL < PXS where m represents a ratio of a distance from a first principal surface of the second lens to an object surface to a focal length of the second lens- as discussed above, Yamamura (JP2012-189915) teaches a lens unit comprising an interval PXL from an array center position that is a center between two adjacent lines of the at least two lines to the optical axis (interval between lenses) and an interval PXS from the array center position to an opening center of the first opening (22) satisfy a relationship of PXL < PXS (see figure 5; the interval between the lenses is larger than the interval between the opening 22- (AY3)). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamamura (US20130314752) to include this feature to provide a laser head capable of preventing deterioration in contrast due to stray light. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, the lens unit according to claim 4, wherein an interval PXM from the array center position to an opening center of the second opening is substantially equal to PXS (see paragraphs 35 and 79 of Yamamura (US20130314752).
Regarding claim 6, Yamamura (US20130314752) fails to specifically disclose an embodiment where in the lens unit according to claim 2, wherein the interval PXL and the interval PXS satisfy a relationship of PXL < PXS < PXL- (m + 1) / (m - 1)
where m represents a ratio of a distance from a first principal surface of the second lens to an object surface to a focal length of the second lens. As discussed above, ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamamura (US20130314752) to include this feature to provide a laser head capable of preventing deterioration in contrast due to stray light. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, the lens unit according to claim 6, wherein an interval PXM from the array center position to an opening center of the second opening is substantially equal to PXL -(Yamamura (US20130314752) teaches the pitches are equal; paragraph 35 and 79).
Regarding claim 8, the lens unit according to claim 1, wherein the first opening (20) has a substantially plane-symmetrical shape with respect to an imaginary plane passing through the opening center of the first opening and orthogonal to the second direction (see figure 4 of Yamamura (US20130314752)).
Regarding claim 9, the lens unit according to claim 2, wherein the second opening (24) has a substantially plane-symmetrical shape with respect to an imaginary plane passing through an opening center of the second opening and orthogonal to the second direction (see figures 1 and 4 of Yamamura (US20130314752)).
Regarding claim 10, the lens unit according to claim 1, the Yamamura-Yamamura combination fails to specifically disclose wherein an interval PYD in the first direction between the optical axis and the opening center of the first opening (20) 
Regarding claim 11 Yamamura (US20130314752) teaches an exposure device comprising: a light-emitting unit (30); and
a lens unit (3) that focuses a light beam emitted from the light-emitting unit to form an image at a predetermined position, wherein the lens unit is the lens unit according to claim 1-see figure 3.
Regarding claim 12, Yamamura (US20130314752) teaches an LED head (3) comprising: 
an LED array (30); and
a lens unit (3) that focuses a light beam emitted from the LED array to form an image at a predetermined position (see figures 2-3),
wherein the lens unit (3) is the lens unit according to claim 1- see paragraphs 21-22.
Regarding claim 13, Yamamura (US20130314752) teaches an image forming apparatus (printer) comprising:
an electrostatic latent image bearing body for bearing an electrostatic latent image (see figure 1 and paragraphs 29-30); and
a lens unit (3) that focuses a light beam emitted from a light-emitting unit (30) to form an image on the electrostatic latent image bearing body,
wherein the lens unit (3) is the lens unit according to claim 1-see figures 1-2.
Regarding claim 14, Yamamura (US20130314752) teaches a scanning device comprising:

a transduction device (401) that transduces the image into an electric signal,
wherein the lens unit (1) is the lens unit according to claim 1-see figure 7a and paragraphs 78-79.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawaki et al (US5648874) teaches an optical apparatus with light shielding films for LED printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH